Citation Nr: 1019362	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  05-35 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to May 1971.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C., that granted service 
connection for a right knee disability and assigned an 
initial evaluation of 10 percent.  The Veteran has appealed 
the initial rating.  (The Veteran's claims file has 
subsequently transferred to the jurisdiction of the RO in 
Jackson, Mississippi.)

This matter was previously before the Board in June 2008, at 
which time it was returned for additional development.  
Thereafter, the claim was adjudicated and denied by the Board 
in August 2009.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2010 Joint Motion for Remand, the parties asked 
the Court to vacate the August 2009 Board decision and remand 
the case.  In a March 2010 Order, the Court granted the 
motion.  

Subsequent to the March 2010 Court Order, additional evidence 
was added to the record in April 2010, which was accompanied 
by a waiver.  However, as will be explained herein, 
additional evidentiary development is required in this case, 
following which a Supplemental Statement of the Case will be 
issued to include consideration of this evidence.  

A review of the evidence received in April 2010 reflects that 
the Veteran is asserting that he is unemployable due to, at 
least in part, his service-connected disabilities.  As this 
matter has not yet been addressed by the Agency of Original 
Jurisdiction, it is hereby referred to the RO for appropriate 
action.  Rice v. Shinseki, 22 Vet. App. 447, 453- 54 (2009).



REMAND

The Veteran is seeking initial evaluation in excess of 10 
percent for a right knee disorder.  The appeal in this case 
arises from a rating action of August 2004 in which service 
connection for degenerative joint disease (DJD) of the right 
knee was granted effective September 26, 2001.  

In the February 2010 Joint Motion for Remand (JMR), it was 
observed that the Veteran's right knee DJD had been rated 
under Diagnostic Code 5010, used to evaluate arthritis, 
substantiated by X-ray findings.  The JMR also identified 
several methods/rating codes by virtue of which the Veteran 
might be entitled to an increased/separate evaluation for the 
right knee disability.  Essentially, it was pointed out that 
VAOPGCPREC 23-97 provides that a Veteran may be assigned 
separate ratings for arthritis with limitation of motion 
under Diagnostic Code 5260 (limitation of flexion) or 5261 
(limitation of extension) and for instability/subluxation 
under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 
1997).  In addition, separate evaluations under Diagnostic 
Code 5260 and Diagnostic Code 5261 for disability of the same 
joint may be assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 
2004).  It was also pointed out that factors such as the 
Veteran's pain, swelling, weakness, and excess fatigability 
and functional must be considered when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In essence, the conclusion drawn in 
the JMR was that the Board had not adequately addressed the 
aforementioned considerations in conjunction with the 
decision issued in August 2009 addressing the Veteran's claim 
for an initial rating in excess of 10 percent for a right 
knee disability.  

As a related matter, it was also expressed in the JMR that 
the Board had not adequately addressed the provisions of 
38 C.F.R. § 3.321, relating to extraschedular evaluations.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  

The most recent VA examination assessing the Veteran's right 
knee disorder was conducted in August 2008.  At that time, 
moderate to severe DJD of the right knee was diagnosed.  
Although some stability tests were performed; there was no 
mention of either the presence or absence of subluxation and 
no general discussion or assessment of any instability of the 
knee, based on the Veteran's reported use of a cane.   

The Board points out that since the August 2009 Board 
decision, additional evidence has been added to the file 
which pertains to the Veteran's right knee claim.  
Significantly, this evidence includes an operative report of 
October 2009 reflecting that the Veteran underwent right knee 
total arthroplasty.  Hence, it is likely that the right knee 
condition may have changed considerably since being last 
evaluated.  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
However, in this case, the Board believes that supplemental 
information is required prior to the adjudication of the 
claim on appeal and that a current evaluation of the 
Veteran's right knee disorder would prove helpful in 
adjudicating the merits of the claim, particularly in light 
of the surgery performed as noted above.  Thus, a new and 
contemporaneous VA examination should be administered to 
determine the manifestations and level of severity associated 
with the service-connected right knee disorder.  See 38 
C.F.R. § 3.159 (2009); see also Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination 
is appropriate when there is an assertion of an increase in 
severity since the last examination.)

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his right 
knee since his October 2009 surgery and 
to provide any releases necessary for the 
VA to secure private medical records of 
such treatment or evaluation.  The RO/AMC 
should then obtain and associate with the 
claims file any treatment records 
identified by the Veteran, to include all 
VA treatment records.  

2.  The Veteran should be afforded an 
examination of his right knee to 
ascertain the severity and manifestations 
of his service-connected disability and 
the degree of impairment this disability 
causes in his capacity for performing 
substantially gainful employment.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's right knee in detail, including 
the range of motion of the knee.  The 
examiner should also specify whether 
there is any evidence of instability 
and/or subluxation in the right knee and, 
if so, should identify the severity 
thereof (e.g., slight, moderate or 
severe), and whether there are episodes 
of locking and giving way (to include the 
frequency thereof).  The examiner should 
further comment on the presence and 
extent of any ankylosis and the use of 
any assistive devices or brace.  

The examiner is further requested to 
comment on the presence or absence of 
flare-ups of pain, weakness, excessive 
fatigability with use, incoordination, 
painful motion and pain with use, and 
attempt to offer an opinion as to whether 
these factors produce any additional 
limitation of motion, and, if possible, 
in the additional degrees of limitation 
of motion.  

Lastly, the examiner is requested to 
offer an opinion as to the degree of 
functional impairment the Veteran's 
service-connected right knee disability 
produces in his capacity for performing 
substantially gainful employment and 
whether such employment is possible given 
the severity of the service-connected 
knee disability.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

3.  Thereafter, the RO/AMC should 
readjudicate the claim for an initial 
rating in excess of 10 percent for DJD of 
the right knee.  In so doing, the RO 
should consider the potential 
applicability of all pertinent diagnostic 
codes and regulations, and the 
possibility of assigning separate and/or 
staged evaluations if warranted.  It is 
also requested that consideration of an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) be considered.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

